Citation Nr: 1828753	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-25 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, dysthymic disorder, and mood disorder.

2.  Entitlement to service connection for brain cancer, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for right neck cancer, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.  

This case is before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.

In November 2017, the Veteran testified before the undersigned at a Travel Board hearing.  A hearing transcript is of record.

The Veteran initially submitted separate claims of entitlement to service connection for PTSD, anxiety disorder, dysthymic disorder, and mood disorder.  The Board has recharacterized these claims as a single, encompassing claim for entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The issues of entitlement to service connection for brain cancer and service connection for right neck cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence is in equipoise as to whether the Veteran suffers from anxiety disorder due to active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process

The Veterans Claims Assistance Act obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As discussed below, the Board grants service connection for anxiety disorder.  This grant constitutes a complete grant of the benefits sought on appeal with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Consequently, the Board need not address the duties to notify and assist any further with respect to this issue.

II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303 (a).  Generally, service connection requires competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus (causal link) between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the Veteran incurred the disease in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD specifically requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), which incorporates the diagnostic criteria of the Diagnostic and Statistics Manual of Mental Disorders (DSM 5); (2) credible supporting evidence that a claimed in-service stressor actually occurred; and, (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

In deciding an appealed claim for VA benefits, the Board looks to the evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  

After review of all evidence, the Board shall determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).

III. Analysis

The Veteran claims he suffers from a variety of acquired psychiatric disorders due to his service in the Vietnam War.  In response to the Veteran's claims, VA obtained the Veteran's treatment records as well as a July 2015 psychiatric examination.  After review and consideration of the entire record, the Board finds the evidence to be in relative equipoise as to whether the Veteran suffers from an acquired psychiatric disorder related to his service.

As a preliminary matter, service connection is unavailable for PTSD, as the record fails to show a diagnosis of PTSD in accordance with 38 C.F.R. §§ 4.125(a); 3.304(f).  The July 2015 VA examination report reflects that the, "Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria."  Specifically, the report noted a lack of intrusion symptoms after the Veteran's claimed traumatic event, as well as a lack of persistent avoidance of stimuli associated with the traumatic event.

The Board therefore turns to whether another acquired psychiatric disorder warrants service connection.  The July 2015 VA examination report reflects mental disorder diagnoses of unspecified anxiety disorder, alcohol use, cannabis use, and a mild unspecified neurocognitive disorder.  The examiner opined it impossible to attribute the Veteran's individual symptoms to specific diagnoses.  As to whether any mental disorder relates to service, the examiner stated: 

I think I can legitimately diagnose anxiety disorder [not otherwise specified].  I cannot make a nexus to his experience in [Vietnam] but I can make a nexus to treatment of his [veteran] cohort by civilians when he returned . . . .

While the Board appreciates the July 2015 examiner's attempt to parse the exact cause of the Veteran's anxiety disorder, the above statement remains somewhat ambiguous for purposes of determining whether the Veteran's military service caused his anxiety disorder.  On one hand, the examiner failed to relate the Veteran's anxiety disorder to a specific in-service experience; however, the examiner opined some sort of relationship between the Veteran's anxiety disorder and events tied to the civilian treatment of the Vietnam veterans in general.  It is further unclear whether the examiner intended to include the Veteran's own post-service experiences based on his Vietnam veteran status as a causative factor of his anxiety disorder.  Indeed, the Veteran has reported several post-service interpersonal confrontations, which the Veteran suggests were due to mental health changes incurred in Vietnam, but may also fit within the general mistreatment of Vietnam veterans narrative set forth by the July 2015 VA examiner.  September 2013 Decision Review Officer hearing transcript at 20.

Such ambiguities notwithstanding, the Board finds the Veteran incurred his anxiety disorder in service.  Viewing the evidence in a light most favorable to the Veteran, the incurring event could either be construed as service in Vietnam itself, which later prompted negative experiences based upon the claimant's status as a Vietnam veteran, or specific stressors reported by the Veteran that were typical of the circumstances and environment of Vietnam service-or some combination of both.  In any event, the Board finds insufficient evidence to establish that the Veteran's Vietnam service was not a causative factor in his mental disorder.  Indeed, the only competing explanations of record for the Veteran's mental health symptoms include the Veteran's reported ire concerning race relations in the United States, and that the Veteran's primary symptom, excess irritability, is a "characterological feature."  July 2015 VA examination, March 2013 VA treatment record.  While such may be the case, the Board finds no reason to discount those etiological explanations that support service connection, and recognizes that further inquiry into the matter, when the evidence may presently be considered in equipoise, could lead to prohibited remands for negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003)

Consequently, the Board affords the Veteran the benefit-of-the-doubt and grants service connection for anxiety disorder.  Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  As the evidence of record reflects that the Veteran's mental disorder symptoms cannot reasonably be separated and attributed to individual mental disorder diagnoses, this constitutes a full grant of the claim for service connection for an acquired psychiatric disorder.


ORDER

Entitlement to service connection for anxiety disorder is granted.


REMAND

The Veteran claims that he suffers from brain and neck cancer (manifested by malignant tumors) due to Agent Orange exposure.  The Veteran is presumed to have been exposed to herbicide agents such as Agent Orange by virtue of his service in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The RO initially denied these claims due to a lack of evidence to support that either disability manifested within the presumptive period for chronic diseases.  Additionally, the RO noted that regulations concerning presumptive service connection for diseases associated with herbicide agent exposure do not contemplate either of the Veteran's claimed cancer disabilities.  38 C.F.R. §§ 3.307, 3.309(a), (e).  

Regardless, the RO failed to undertake appropriate development to determine whether the Veteran's claimed cancers may warrant service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (When a claimed disorder is not included as a presumptive disorder, evidence demonstrating that the disease was in fact incurred during service may nevertheless establish direct service connection).  Moreover, VA must obtain a medical examination or opinion where there is: (1) evidence of current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an event, injury, or disease occurred in service; (3) an indication that the disability may be associated with service or another service-connected disability; and (4) a lack of competent medical evidence of record to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record presents evidence that the Veteran suffered from a cancerous scalp tumor that extended into the brain and a potentially cancerous neck tumor, during the pendency of the appeal period.  See January 2015 private treatment record, March 2014 Social Security records.  The Veteran has also alleged his that Agent Orange exposure caused his brain and neck cancers.  Currently, the record lacks a competent medical opinion addressing whether the Veteran's claimed cancers are due to Agent Orange exposure or some other aspect of service.  Absent a competent medical opinion on the matter, the Board cannot rule out the possibility that the Veteran's claimed cancers were caused by Agent Orange exposure.

Additionally, at his November 2017 Board hearing, the Veteran asserted he was to undergo further treatment of his cancers.  The duty to assist obligates VA to attempt to obtain any updated treatment records that may be pertinent to the claims on appeal.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017)

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA or private medical records with the claims file.  Take appropriate efforts to obtain any records identified by the Veteran or otherwise.  Document failed efforts.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed brain and neck cancers.  The examiner should review the Veteran's claims file in conjunction with the examination and complete the following:

(a) Identify the specific diagnoses of the Veteran's claimed brain and neck cancers.

(b) Opine as to whether it is at least as likely as not (50 percent probability or greater) that such diagnoses were incurred in or the result of active duty service, to include Agent Orange exposure in Vietnam.

All opinions must be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge on the matter.

3. After completion of the above, and any other necessary development, readjudicate the claim on appeal.  If the benefits sought remain denied, furnish a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


